Exhibit 10.1

 

CONSENT AND WAIVER

 

CONVERTIBLE PROMISSORY NOTES DUE 2018

OF

IMPAC MORTGAGE HOLDINGS, INC.

 

This Consent and Waiver is entered into as of January 25, 2016 by and between
Impac Mortgage Holdings, Inc. (the “Company”) and the undersigned Noteholders
set forth below.  Capitalized terms not otherwise defined herein shall have the
respective meanings set forth in the Note Purchase Agreement, dated as of
April 29, 2013.

 

WHEREAS, pursuant to the Note Purchase Agreement, dated as of April 29, 2013
(the “Agreement”), by and among Company and the Noteholders named therein, the
Company issued an aggregate of $20.0 million of Convertible Promissory Notes
(the “Notes”);

 

WHEREAS, the Company has elected to convert the Notes pursuant to
Section 5(c) of the Notes, and, based upon the terms of Section 5(c), upon
conversion of the Notes prior to the third anniversary of the Closing Date, the
entire amount of the interest under each Note through said third anniversary
that is forgone by the Noteholder as a result of the occurrence of such
conversion shall be immediately due and payable in cash to said holder; and

 

WHEREAS, pursuant to Section 11.2(b) of the Agreement, any term of the Notes may
be waived (either retroactively or proactively) with (and only with) the written
consent of the Company and Noteholders holding 66 2/3% of the aggregate unpaid
principal balance of all outstanding Notes; provided, however, that no such
amendment or waiver may, without the prior written consent of each Noteholder
affected thereby, postpone the date fixed for any payment of principal of or
interest on any Note.

 

NOW, THEREFORE, each of the undersigned hereby irrevocably waives the immediate
payment on such undersigned’s Note of the interest due through the third
anniversary of the Closing Date that is forgone by the Noteholder as a result of
the occurrence of the conversion of the Note by the Company pursuant to
Section 5(c) of the Agreement, and consents and agrees that said payment of
interest on the Note held by the undersigned shall instead be due and payable by
the Company by April 30, 2016.

 

This Written Consent may be executed in any number of counterparts, including
facsimile counterparts, each of which shall constitute an original and all of
which shall constitute one and the same Consent.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Consent has been executed effective as of the date
first set forth above.

 

 

IMPAC MORTGAGE HOLDINGS, INC.

 

 

 

 

By:

/s/ Ron Morrison

 

Name:

Ron Morrison

 

Title:

EVP

 

 

 

 

 

NOTEHOLDER

 

 

 

RHP TRUST, Dated May 31, 2011

 

 

 

 

Signature:

/s/ Richard H. Pickup

 

Name:

Richard H. Pickup

 

Title:

Trustee

 

 

 

NOTEHOLDER

 

 

 

VINTAGE TRUST II, Dated July 19, 2007

 

 

 

 

Signature:

/s/ Todd Martin Pickup

 

Name:

Todd Martin Pickup

 

Title:

Trustee

 

 

 

 

Signature:

/s/ Devon Renee Martin

 

Name:

Devon Renee Martin

 

Title:

Trustee

 

 

 

NOTEHOLDER

 

 

 

TD INVESTMENTS, LLC,

 

a Nevada limited liability company

 

 

 

 

Signature:

/s/ Kevin C. Martin

 

Name:

Kevin C. Martin

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

 

NOTEHOLDER

 

 

 

LENAWEE TRUST,

 

Dated December 30, 1992, as reformed and restated

 

 

 

 

Signature:

/s/ Gregory A. Busch

 

Name:

Gregory A. Busch

 

Title:

Trustee

 

 

 

 

Signature:

/s/ Jared Jones

 

Name:

Jared Jones

 

Title:

Trustee

 

 

 

NOTEHOLDER

 

 

 

TRINITAS TRUST,

 

Dated May 31, 2005

 

 

 

 

Signature:

/s/ Gregory A Busch

 

Name:

Gregory A Busch

 

Title:

Trustee

 

 

 

 

 

NOTEHOLDER

 

 

 

 

 

STEPHAN BUSCH LIVING TRUST,

 

Dated February 13, 1989, as amended

 

 

 

 

 

 

Signature:

/s/ Stephan Busch

 

Name:

Stephan Busch

 

Title:

Trustee

 

--------------------------------------------------------------------------------